DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20050024527 to Chiou.
Regarding Claim 1, Chiou discloses a microelectromechanical systems (MEMS) device (Fig. 2, micro-sensor element 24; ¶¶ [0002]-[0003], [0022]-[0033]) comprising: a mass configured to move along a first axis and a second axis substantially perpendicular to the first axis (Figs. 2-7, proof masses 34a, 34b; ¶¶ [0024]-[0033]); a drive structure coupled to the mass and configured to cause the mass to move along the first axis (Fig. 2, outer combs 36a, 36b; ¶¶ [0024]-[0033]); a sense structure coupled to the mass and configured to detect motion of the mass along the second axis (Fig. 2, inner combs 38a, 38b and out-of-plane sensing electrodes 40a, 40b; ¶¶ [0024]-[0033]); and a stress relief structure comprising a frame coupled to one of the drive structure or the sense structure (Fig. 2, support structure 42 coupled at outer (drive) combs 36a, 36b and inner 38a, 38b (sense) combs; ¶¶ [0024]-[0033]), wherein the frame comprises: a plurality of L-shaped beams including a first L-shaped beam coupled to the one of the drive structure or the sense structure at at least one first point and a second L-shaped beam coupled to the one of the drive structure or the sense structure at at least one second point (Fig. 2, drive beam 44 with longitudinal body portions 62, 72; ¶¶ [0033]-[0035]); and a plurality of U-shaped beams including a first U-shaped beam coupled to a vertex of the first L-shaped beam and a second U-shaped beam coupled to a vertex of the second L-shaped beam (Fig. 2, spring members 64, 74 attached to longitudinal body portions 62, 72; ¶¶ [0033]-[0035]).
Regarding Claim 2, Chiou discloses the one of the drive structure or the sense structure is disposed substantially within the frame of the stress relief structure (Fig. 2, proof masses 34a, 34b inside support structure 42; ¶¶ [0024]-[0033]).
Regarding Claim 3, Chiou discloses the at least one first point comprises multiple points and the at least one second point comprises multiple points (Fig. 2, longitudinal body portions 62, 72 coupled at multiple points via springs 64; ¶¶ [0033]-[0035]).
Regarding Claim 4, Chiou discloses the first and second U-shaped beams are coupled together (Fig. 2, spring members 64, 74 attached to each other via longitudinal body portions 62, 72; ¶¶ [0033]-[0035]).
Regarding Claim 5, Chiou discloses the stress relief structure is coupled to one or more anchors disposed outside of the frame of the stress relief structure (Fig. 2, support structure 42 with anchors 50; ¶¶ [0024]-[0033]).
Regarding Claim 6, Chiou discloses the stress relief structure is coupled to the drive structure; and the MEMS device further comprises a second stress relief structure coupled to the sense structure (Fig. 2, top and bottom support structures 42 coupled at outer (drive) combs 36a, 36b and inner 38a, 38b (sense) combs; ¶¶ [0024]-[0033]).
Regarding Claim 7, Chiou discloses a second drive structure coupled to the mass and configured to cause the mass to move along the first axis (Fig. 2, outer (drive) combs 36a, 36b; ¶¶ [0024]-[0033]); a second sense structure coupled to the mass and configured to detect motion of the mass along the second axis (Fig. 2, inner 38a, 38b (sense) combs; ¶¶ [0024]-[0033]); a third stress relief structure coupled to the second drive structure (Fig. 2, top and bottom support structures 42 coupled at outer (drive) combs 36a, 36b and inner 38a, 38b (sense) combs; ¶¶ [0024]-[0033]); and a fourth stress relief structure coupled to the second sense structure (Fig. 2, top and bottom support structures 42 coupled at outer (drive) combs 36a, 36b and inner 38a, 38b (sense) combs; ¶¶ [0024]-[0033]).
Regarding Claim 9, Chiou discloses a microelectromechanical systems (MEMS) device (Fig. 2, micro-sensor element 24; ¶¶ [0002]-[0003], [0022]-[0033]) comprising: a mass configured to move along a first axis and a second axis substantially perpendicular to the first axis (Figs. 2-7, proof masses 34a, 34b; ¶¶ [0024]-[0033]); a drive structure coupled to the mass and configured to cause the mass to move along the first axis (Fig. 2, outer combs 36a, 36b; ¶¶ [0024]-[0033]); a sense structure coupled to the mass and configured to detect motion of the mass along the second axis (Fig. 2, inner combs 38a, 38b and out-of-plane sensing electrodes 40a, 40b; ¶¶ [0024]-[0033]); a stress relief structure coupled to one of the drive structure or the sense structure (Fig. 2, support structure 42; ¶¶ [0024]-[0033]); and at least one anchor coupled to an underlying substrate of the MEMS device, wherein the stress relief structure is coupled to the at least one anchor and the at least one anchor is disposed outside of the stress relief structure (Fig. 2, support structure 42 with anchors 50; ¶¶ [0024]-[0033]).
Regarding Claim 10, Chiou discloses the MEMS device comprises at least two pivot points about the at least one anchor (Figs. 2-8, support structure 42 with anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 11, Chiou discloses the MEMS device comprises at least three pivot points about the at least one anchor (Figs. 2-8, support structure 42 with anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 12, Chiou discloses the MEMS device comprises a plurality of connections to the at least one anchor, the plurality of connections being disposed symmetrically about the at least one anchor (Figs. 2-8, support structure 42 with central anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 13, Chiou discloses the plurality of connections comprise two connections disposed on opposing diagonals of the at least one anchor (Figs. 2-8, connections 62 on opposite diagonals of central anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 14, Chiou discloses the plurality of connections comprise four connections disposed on opposing sides of the at least one anchor (Figs. 2-8, connections 62 on opposite diagonals of central anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 15, Chiou discloses a second anchor coupled to an outer frame of the MEMS device, the mass being disposed substantially within the outer frame (Figs. 2-8, support structure 42 between proof masses 34a, 34b and anchors 50; ¶¶ [0024]-[0035])., wherein MEMS device comprises at least two pivots about the second anchor (Figs. 2-8, support structure 42 with anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 16, Chiou discloses the MEMS device comprises at least three pivots about the second anchor (Figs. 2-8, support structure 42 with anchors 50; ¶¶ [0024]-[0035]).
Regarding Claim 17, Chiou discloses the stress relief structure comprises: an L-shaped beam coupled to the stress relief structure (Fig. 2, drive beam 44 with longitudinal body portions 62, 72; ¶¶ [0033]-[0035]); and a U-shaped beam coupled to a vertex of the L-shaped beam  (Fig. 2, first part of spring member 74 attached to longitudinal body portion 72; ¶¶ [0033]-[0035]) and the at least one anchor via a spring (Fig. 2, remainder of spring member 74 attached to central anchors 50; ¶¶ [0033]-[0035]).
Regarding Claim 18, Chiou discloses a stress relief structure for coupling to one of a drive structure or a sense structure of a microelectromechanical systems (MEMS) device (Fig. 2, support structure 42 coupled to outer (drive) combs 36a, 36b and inner 38a, 38b (sense) combs of micro-sensor element 24; ¶¶ [0024]-[0033]), the stress relief structure comprising: a frame comprising: a plurality of L-shaped beams including a first L-shaped beam and a second L-shaped beam (Fig. 2, drive beams 44 with longitudinal body portions 62, 72; ¶¶ [0033]-[0035]); and a plurality of U-shaped beams including a first U-shaped beam coupled to a vertex of the first L-shaped beam and a second U-shaped beam coupled to a vertex of the second L-shaped beam (Fig. 2, spring members 64, 74 attached to longitudinal body portions 62, 72; ¶¶ [0033]-[0035]), wherein the frame exhibits rotational symmetry within an x-y plane (Fig. 2, symmetrical support structure 42 24; ¶¶ [0024]-[0033]),
Regarding Claim 19, Chiou discloses the plurality of U-shaped beams further comprises a third U-shaped beam coupled to a vertex of a third L-shaped beam of the plurality of L-shaped beams and a fourth U-shaped beam coupled to a vertex of a fourth L-shaped beam of the plurality of L-shaped beams (Fig. 2, spring members 64, 74 attached to longitudinal body portions 62, 72; ¶¶ [0033]-[0035]); the third U-shaped beam is coupled to the first U-shaped beam; and the fourth U-shaped beam is coupled to the second U-shaped beam (Fig. 2, spring members 64, 74 attached to coupled to each other; ¶¶ [0033]-[0035]);.
Regarding Claim 20, Chiou discloses one or more springs for coupling to one or more anchors disposed external to the stress relief structure (Fig. 2, spring members 64, 74 attached to anchors 50; ¶¶ [0033]-[0035]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou as applied to claim 1, in view of US 20180172445 to Prikhodko.
Regarding Claim 8, Chiou discloses the MEMS device of claim 1, but is silent regarding a pair of levers coupling the one of the drive structure or the sense structure to the mass, wherein each lever of the pair of levers comprises a box spring. Prikhodko discloses a pair of levers coupling the one of the drive structure or the sense structure to the mass (Fig. 2, pivoting linkages 206a-206h with shuttles 204a-b; ¶¶ [0064]-[0078]), wherein each lever of the pair of levers comprises a box spring (Fig. 2, pivoting linkages 206a-206h with box spring connectors 219; ¶¶ [0064]-[0078]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Chiou by providing a pair of levers coupling the one of the drive structure or the sense structure to the mass, wherein each lever of the pair of levers comprises a box spring as in Prikhodko in order to provide for enforcing the desired motion of the proof masses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852